Citation Nr: 9906913	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-44 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for service-connected residuals of a right knee 
injury, status post arthroscopic debridement and anterior 
cruciate ligament (ACL) reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a claim by the veteran 
seeking entitlement to service connection for residuals of a 
right knee injury, post operative, assigning a noncompensable 
(0 percent) disability rating.

This case was initially before the Board in January 1998, at 
which time it remanded the case back to the RO for further 
evidentiary development.  That development has be completed.  
Therefore, this case is ready for appellate review.

The Board notes that, in a May 1998 rating decision, the RO 
granted the veteran entitlement to service connection for 
developmental degenerative arthritis of the right knee and 
for muscle atrophy of the right leg, secondary to service-
connected post-operative residuals of right knee injury.  
Thereafter, it issued a Supplemental Statement of the Case 
indicating that those issues were on appeal.  The Board finds 
no evidence in the claims file indicating any intention of 
the part of the veteran to appeal those issues.  Thus, those 
issues are not currently before the Board.  38 C.F.R. 
§ 20.201  (1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran's current 
residuals of a right knee injury, status post arthroscopic 
debridement and ACL reconstruction, are slight limitation of 
range of motion.  There is clinical evidence of degenerative 
joint disease and muscle atrophy as a result of the right 
knee injury and resultant surgeries.

3.  The medical evidence indicates that the veteran's right 
knee does not currently have instability, weakness, pain on 
motion, incoordination, or excessive fatigability.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for the veteran's service-connected residuals of a right knee 
injury, status post arthroscopic debridement and anterior 
cruciate ligament (ACL) reconstruction, have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §§ 4.14, 
4.31, 4.71a,  Diagnostic Codes (DCs) 5256-5263  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
service-connection for residuals of a right knee injury, 
status post arthroscopic debridement and ACL reconstruction, 
and has appealed an initial grant of less-than-complete 
benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(where a veteran appeals the RO's initial assignment of a 
rating, for a service-connected disorder, that constitutes 
less than a complete grant of benefits permitted under the 
rating schedule, he has established a well-grounded claim).  
The veteran has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated pursuant to DCs in 
the Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Rating Schedule).  Where there is a question as to which of 
two evaluations under a specific DC shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).  It must be noted that the pyramiding of 
various diagnoses of the same disability is prohibited.  
38 C.F.R. § 4.14  (1998).  

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the veteran appealed the RO's initial 
disability rating assignment, a part of his original claim 
seeking entitlement to service connection for his right knee 
disorder.  His appeal is not a new claim seeking an increased 
disability rating.  Fenderson v. West, No. 96-94, slip op. at 
7  (U.S. Vet. App. Jan. 20, 1999) (citing Suttman v. Brown, 5 
Vet. App. 127, 136  (1993) (claim for increase "based upon 
facts different from the prior final claim"); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32  (1992) (in claim for 
increased rating "veterans claim that his service-connected 
disability has undergone an increase in severity since that 
prior claim")).  A main distinction between these two types 
of claims is that, in a claim seeking an increased disability 
rating, the current level of disability is of primary 
importance.  Id. at 8 (citing Francisco v. Brown, 7 Vet. App. 
55, 58 (1994)).  This rule is not applicable when the appeal 
concerns the initial assignment of a disability rating; in 
these instances, appeals should be decided based on the 
evidence of record at the time of the initial evaluation.  
However, for both types of claims, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
this regard, for claims seeking entitlement to disability 
compensation, the effective date of a disability rating is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i)  (1998).

In deciding VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran had no right 
knee pathology upon entering active duty.  His October 1990 
induction medical examination report indicates that his lower 
extremities were normal.  A March 1991 service outpatient 
record shows that the veteran injured his right knee playing 
football.  The original diagnostic impression was a right 
knee sprain.  The veteran underwent physical therapy on the 
knee from April 1991 to August 1991.  An August 1991 service 
operative report indicates that he had a partial rupture of 
the ACL and a lateral meniscus tear of the right knee.  He 
underwent surgical partial lateral meniscectomy, arthroscopy, 
and debridement of the right knee in August 1991.  An October 
1991 X-ray report indicates that the right knee had 
degenerative changes.  A December 1991 outpatient record 
shows that the veteran had right leg atrophy.  A June 1992 
outpatient record indicates that he re-injured his right 
knee.  A January 1993 operative report indicates that he had 
joint derangement and a partial tear involving the right 
knee.  He underwent a second knee surgery in January 1993.  A 
March 1993 operative report indicates that the veteran had 
complaints of laxity and recurrent giving-way of the right 
knee.  Diagnosis was ACL deficiency.  The veteran underwent a 
third knee surgery in March 1993, an arthroscopic ACL 
reconstruction of the right knee.  The veteran's June 1994 
separation medical report indicates that he was status post 
ACL reconstruction of the right knee, which was "stable."

Subsequent to service, a July 1995 VA examination report 
reflects that physical examination of the veteran's lower 
extremities showed no limitation of range of motion, muscle 
atrophy, or weakness.  Diagnosis was "post arthroscopic and 
reconstructive surgery for torn cartilage and lateral 
meniscus of the right knee (history)."

Based on the above medical evidence, the RO granted a claim 
by the veteran seeking entitlement to service connection for 
residuals of right knee injury, assigning a noncompensable 
disability rating.

The most recent medical evidence consists of an April 1998 VA 
examination report.  It indicates that the veteran had 
complaints of pain and soreness with instability and popping, 
when he did a lot of activities.  Physical examination 
revealed range of motion of 0 to 130 degrees for the right 
knee, compared to 0 to 150 degrees for the left knee.  The 
veteran had atrophy of the right medial muscle expansion and 
quadriceps.  There was no weakness on testing, nor any 
instability of the joint.  The veteran could heel and toe 
rise well.  He had a negative anterior drawer sign.  There 
was marked subpatellar crepitus and patellofemoral grinding.  
Diagnosis was post surgery for meniscectomy and ACL repair, 
as well as developmental degenerative arthritis of the joint 
and muscle atrophy, both secondary to the trauma, surgery, 
and cartilage removal to the right knee.  The report shows 
that the examiner remarked that the veteran had no pain of 
motion, no excessive fatigability, no incoordination, and no 
weakness in movement.  He had no functional limitation other 
than some loss of flexion.  X-rays revealed degenerative 
joint disease of the right knee.

III.  Analysis

At the outset, the Board notes that the Rating Schedule is a 
guide in the evaluation of disability resulting from all 
types of injuries and diseases encountered as a result of 
military service.  38 C.F.R. § 4.1  (1998).  In this regard, 
the Board finds that the veteran did incur a right knee 
injury in service.  As a result, he underwent 3 surgical 
procedures, including an ACL reconstruction.  Because these 
events occurred during service, the veteran was granted 
entitlement to service connection for residuals of a right 
knee injury by the RO in its July 1995 decision, assigning a 
noncompensable rating.

It is noteworthy that, in assigning disability ratings for 
disabilities, the Board must avoid the pyramiding of the same 
disability under various diagnoses.  38 C.F.R. § 4.14  
(1998).  Pyramiding is the evaluation of the same 
manifestation under different diagnoses.  Id.  The Rating 
Schedule includes several specific provisions prohibiting 
such pyramiding.  See, e.g., 38 C.F.R. §§ 4.55(g) (1998) 
("Muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions."); 4.113 (noting that certain 
diseases of the digestive system "do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in § 4.14."); 4.115 ("Separate ratings are not to be 
assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationship 
of cardiovascular disabilities."); 4.96 (ratings of various 
specified respiratory conditions will not be combined).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that pyramiding essentially involves "compensating a 
claimant twice (or more) for the same symptomatology" and 
that "such a result would overcompensate the claimant."  
Brady v. Brown, 4 Vet. App. 203, 206  (1993); see also 
Fanning v. Brown, 4 Vet. App. 225  (1993).  A separate 
disability rating may only be assigned when "none of the 
symptomatology [of a condition] is duplicative of or 
overlapping with the symptomatology of [another condition]."  
Esteban v. Brown, 6 Vet. App. 259, 261  (1994).  The 
symptomatology of the disorders must be "distinct and 
separate."  Id.

In this case, the claims file contains a May 1998 rating 
decision, in which the RO granted the veteran entitlement to 
separate disability ratings for degenerative changes of the 
right knee and for muscle atrophy of the right leg.  These 
conditions were determined to be secondary to the veteran's 
inservice right knee injury and subsequent surgeries.  The 
degenerative changes were assigned a 10 percent rating based 
on DC 5010 of the Rating Schedule.  DC 5010 authorizes a 10 
percent rating for arthritis, confirmed by X-rays, if there 
is limitation of range of motion of the specific joint, in 
this case the right knee.  38 C.F.R. § 4.71a, DC 5003, 5010  
(1998).  The muscle atrophy was assigned a noncompensable (0 
percent) rating under DC 5313 of the Rating Schedule.  DC 
5313 authorizes a noncompensable rating for "slight" muscle 
injuries involving Group XIII muscles.  38 C.F.R. § 4.73, DC 
5313  (1998).  A "slight" injury is manifested by minimal 
scars and with no evidence fascial defect, atrophy, or 
impaired tonus.  38 C.F.R. § 4.56(d)  (1998).  The veteran 
also retained his noncompensable rating for his residuals of 
right knee injury.  The RO assigned a combined disability 
rating of 10 percent for the veteran's right knee disability, 
effective November 14, 1994, the day after his separation 
from service.

As stated above, the only issue on appeal before the Board is 
entitlement to an increased original disability rating for 
the veteran's residuals of right knee injury.  The other 
ratings are significant because, in determining the proper 
rating to assign to the veteran's right knee disability, the 
Board is prohibited from considering limitation of range of 
motion and muscle atrophy.  These symptoms have been assigned 
separate disability ratings under DC 5010 and DC 5313, 
respectively.  To consider these manifestations in the 
current case, would be to violate the regulations prohibiting 
the pyramiding of disabilities.  38 C.F.R. § 4.14  (1998).

The veteran's residuals of right knee injury is rated under 
DC 5257 for other impairment of the knee involving recurrent 
subluxation and lateral instability.  38 C.F.R. § 4.71a, DC 
5257  (1998).  Under this code, a "slight" disability 
warrants a 10 percent rating; a "moderate" disability 
warrants a 20 percent rating; and a "severe" disability 
warrants a 30 percent rating.  Id.  When the requirements for 
the minimum rating are not met, a 0 percent rating is 
warranted.  38 C.F.R. § 4.31  (1998).  In making its 
decision, the Board must consider any "functional loss" 
caused by the right knee injury residuals.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (38 C.F.R. §§ 4.40, 4.45, are not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes).

In this case, the Board agrees with the RO and finds that a 
noncompensable disability rating is warranted for the 
veteran's residuals of right knee injury, status post 
arthroscopic debridement and ACL reconstruction.  
Specifically, the Board finds that, according to the medical 
evidence of record, the only residuals, including 
"functional loss," of the veteran's right knee injury is a 
slight loss of flexion motion.  Most recently, he had no 
objective evidence of weakness, pain on motion, 
incoordination, or excessive fatigability.  He also had no 
instability of the knee joint.  Overall, the Board finds that 
the veteran does not meet the criteria for "slight" 
impairment of the knee involving laxity or instability.  
Thus, a noncompensable disability rating is appropriate.  
While the veteran does have some loss of flexion, this 
symptom is already considered in a separate disability rating 
for degenerative arthritis.

Since the veteran appealed an original disability rating 
assignment, the Board must consider whether he is entitled to 
a "staged" rating; that is to say, the Board must consider 
whether or not the veteran was entitled to an increased 
disability rating at the time of the RO's original assignment 
of his disability rating or at any other time up to the 
present, even if only for a limited time period.  Fenderson 
v. West, No. 96-94, slip op. at 7  (U.S. Vet. App. Jan. 20, 
1999).  In this regard, the Board notes that, since the 
veteran was granted a 10 percent rating for degenerative 
arthritis and a noncompensable rating for muscle atrophy 
effective back to the date he separated from service, those 
symptoms cannot be considered in determining whether he was 
entitled to an increased disability rating at any time after 
service to the present time.  See 38 C.F.R. § 4.14  (1998).  
After careful review of the medical evidence, the Board finds 
that the veteran's residuals of right knee injury were 
properly rated since his separation from service and that, as 
a result, no "staged" rating is warranted.  The veteran's 
separation medical report indicates that his right knee was 
"stable."  The July 1995 VA examination report indicates 
that the right knee had no limitation of range of motion, no 
atrophy, and no weakness.  No instability was noted.  The 
diagnosis of a right knee disability was made based on 
history.  Overall, the Board finds no prior time period since 
separation from service where the veteran's right knee 
disability had objective evidence of laxity or instability 
warranting a 10 percent disability rating under DC 5257.  
38 C.F.R. § 4.71a, DC 5257  (1998).  The Board also finds no 
provisions in the other diagnostic codes pertaining to knee 
disorders that would entitle the veteran to an increased 
(compensable) rating.  38 C.F.R. § 4.71a, DC 5256-5263  
(1998).

IV.  Conclusion

Overall, after careful review of the veteran's claim and his 
claims file, the Board finds no basis to grant entitlement to 
an increased (compensable) disability rating for his service-
connected residuals of a right knee injury, status post 
arthroscopic debridement and ACL reconstruction.  As 
previously discussed, objective examination revealed only 
some slight limitation of flexion motion.  Although his right 
knee also has degenerative joint disease and has caused right 
leg atrophy, the veteran has separate disability ratings for 
those pathologies.  To consider these pathologies in this 
current appeal would be to compensate the veteran twice for 
the same manifestations.  This is prohibited by law.  
38 C.F.R. § 4.14  (1998).  In addition, after consideration 
of all of the pertinent DCs of the Rating Schedule, and 
"functional loss" pursuant to DeLuca v. Brown, supra, the 
Board finds no basis under which to award the veteran an 
increased (compensable) disability rating for his residuals 
of right knee injury.

Therefore, his claim must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased (compensable) original disability 
rating for service-connected residuals of a right knee 
injury, status post arthroscopic debridement and anterior 
cruciate ligament (ACL) reconstruction, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


